

Exhibit 10.8


THIS AMENDED AND RESTATED LICENSE AGREEMENT is made as of April 3, 2003


between:
 
(1)
Elan Pharmaceuticals, Inc., a Delaware corporation laving a place of business at
800 Gateway Blvd., San Francisco, California 94080;

 
(2)
IE Oncology Company Limited, an international business company incorporated
under the, laws of Barbados and having its registered office at Bishop's Court
Hill, St. Michael, Barbados; and

 
(3)
Inex Pharmaceuticals Corporation, a company duly amalgamated and validly
existing under the laws of British Columbia and having its principal place of
business at 100,8900 Glenlyon Parkway, Burnaby, British Columbia, Canada.

 
and acknowledged and agreed to by:
 
(1)
Elan Corporation, plc., a public limited company incorporated under the laws
of Ireland, and having its registered office at Lincoln House, Lincoln Place,
Dublin 2, Ireland;

 
(2)
Elan Pharma International ltd. incorporated under the laws of Ireland, and
-having its registered office at WIL House, Shannon Business Park, Shannon,
County Clare, Ireland; and

 
(3)
Inex International holdings Ltd., a Bermuda exempted limited liability company
established under the laws of Bermuda with an office at Cedar House, 41 Cedar
Avenue, Hamilton, Bermuda.

 
RECITALS:
 
A.
Under that certain License Agreement dated April 27, 2001, EPIL (as defined
below), .Elan Corp (as defined below) and Elan (as defined below) licensed to IE
Oncology (as defined below) certain intellectual property owned, licensed or
controlled by EPlf,, Elan Core or Elan (the "original License").

 
B.
The Original License was issued in connection with the formation of IE Oncology
by the Original Parties (as defined below) for the purposes of development of
certain oncology products.

 
C.
On or about December 28, 2001, Elan acquired TLC (as defined below), including
the intellectual property formerly owned, licensed, or controlled by TLC and
licensed to IE Oncology under the Original License.

 
D.
The Original Parties have agreed under a Termination Agreement, of even date
herewith, to terminate their joint venture -relationship and for an Affiliate of
Inex (as defined below) to acquire all shares of IE Oncology held by EIS (as
defined below) and certain shareholder loans provided by EIS to IE Oncology.



E.
As part of the termination of the joint venture relationship, Elan, EPIL, Elan
Corp, IE Oncology, Inex and IIH (as defined below) have agreed to amend and
restate the Original License.


 
 

--------------------------------------------------------------------------------

 

1
DEFINITIONS; INTERPRETATION

 
1.1
Definitions. In this Agreement unless the context otherwise requires:

 
"Affiliate" shall mean any corporation or entity controlling, controlled or
under the common control of Elan, IE Oncology, or any third party, as the case
may be, excluding, in the case of Elan or any Affiliate of Elan, an Elan JV. For
the purpose of this definition, (i) "control" shall mean direct or indirect
ownership of fifty percent (50%) or more of the stock or shares entitled to vote
for the election of directors; and (ii) IE Oncology shall not be an Affiliate of
Elan or of any of Elan's Affiliates.
 
"Agreement" shall mean this amended and restated license agreement (which
expression shall be deemed to include the Recitals and Schedules hereto).
 
"Amended Effective Date" shall mean the date hereof.
 
"Confidential Information" shall have the meaning set forth in Clause 11.
 
"Original Effective Date" shall mean April 27, 200 1.
 
"EIS" shall mean Elan International Services, Ltd., a Bermuda exempted limited
liability company incorporated under the laws of Bermuda, and having its
registered office at Clarendon House, 2 Church St., Hamilton, Bermuda.
 
"Elan" shall mean Elan Pharmaceuticals, Inc.
 
"Elan Corp" shall mean Elan Corporation, plc, a public limited company
incorporated under the laws of Ireland.
 
"Elan Improvements" shall mean any and all improvements made to the Elan Patents
and/or the Elan Know-How that are conceived, created, developed and/or otherwise
invented by IE Oncology or its permitted sublicensees at any bane after the
Amended Effective date.
 
"Elan Intellectual Property" shall mean the Elan Know-How, the Elan Patents and
the Elan Improvements.
 
“Elan JV” shall mean an entity that Elan and a third party (i) establish or have
established, (ii) take shareholdings in or have a fight to take shareholdings
in, and (iii)
grant certain licenses in and to certain intellectual property rights for the
purpose of implementing a strategic alliance.
 
"Elan Know-How" shall mean the rights owned by or licensed to Elan to the
specific scientific, pharmaceutical or technical information, data, discoveries,
inventions (whether patentable or not), know-how, substances, techniques,
processes, systems, formulations, designs and expertise relating to liposome
technology, which is not generally known to the public.
 
"Elan License" shall have the meaning set forth in Clause 2.
 
"Elan Patents" shall mean the patents listed in Schedule 1, and any foreign
counterparts thereof and all divisionals, continuations, continuations-in-part
and all patents issuing on any of the foregoing and any foreign counterparts
thereof, together with all registrations, reissues, reexaminations, supplemental
protection certificates, or extensions thereof and any foreign counterparts
thereof (together, the "Supplemental Filings"), provided that nothing herein
will require Elan to make any Supplemental Filings.
 
"Elan Third Party Agreements" shall mean the UBC Agreement, the Regents"
Agreement and the NeXstar Agreement.
 

 
2

--------------------------------------------------------------------------------

 

"EPIL" shall mean Elan Pharma International Limited, a private limited company
incorporated under the laws of Ireland.
 
"Field" shall mean the use of vincristine sulfate in human therapeutics by
administration of the products.
 
"FDA" shall mean the United States Food and Drug Administration or any other
successor agency whose approval is necessary to market the products in the
United States of America.
 
"Force Majeure" shall mean causes beyond a party's reasonable control,
including, without limitation, acts of God, fires, strikes, acts of war,
terrorism, or intervention of a Governmental Authority (including any RHA),
 
"Governmental Authority" shall mean all governmental and regulatory bodies,
agencies, departments or entities that regulate, direct or control commercial
and other related activities in a country of the Territory.
 
"IE Oncology" shall mean IE Oncology Company Limited, are international business
company incorporated under the laws of Barbados, and having its registered
office at Bishop's Court Hill, St. Michael, Barbados, and its Affiliates.
 
"IIH" shall mean Inex International Holdings Ltd., a Bermuda exempted limited
liability company established under the laws of Bermuda with an office at Cedar
House, 41 Cedar Avenue, Hamilton, Bermuda.


“Inex” shall mean Inex Pharmaceuticals Corporation, a corporation duly
amalgamate-d and validly existing under the laws of British Columbia and having
its principal place of business at 100-8900 Glenlyon Park-way, Burnaby, British
Columbia, Canada and its Affiliates.
 
"Infringement Claim" shall mean any claim or proceeding made against IE Oncology
or Elan, as the case may be, alleging infringement or other unauthorized use of
the proprietary rights of a third party arising from the exploitation of the
Elan Intellectual property relating to the. manufacture, importation, use, offer
for sale, sale, or other commercialization of the Products.
 
"Licensed Method" shall mean any process or method that is covered by the
regents' Sublicense or the use or practice of which would constitute, but for
the regents' Sublicense granted to IE Oncology herein pursuant to this
Agreement, an infringement of any pending or issued claim within Regents' Patent
Rights.
 
"Liposome License" shall have the meaning set forth in Clause 2.1 (1).
 
"MHBV" shall mean Monksland Holdings, B.V., a Netherlands corporation and a
wholly-owned subsidiary of Elan, Amssteldijk 166, Burgmeester Rijnderslaan 10,
1885 NC Amstelveen, the Netherlands.
 
"NeXstar Agreement" shall mean that certain agreement by and between NeXstar
Pharmaceuticals and TLC, dated March 24, 1993.
 
“Original License” shall have the meaning set forth in Recital A.
 
"Original Parties" , shall mean Elan Corp, EPIL, TLC, EIS, Inex, IE Oncology,
MHBV and IIH.
 
"Party" shall mean Elan, Inex, or IE Oncology, as the case may be, and "Parties"
means Elan, Inex and IE Oncology.
 
"Products" shall mean vincristine sulfate liposomes.
 

 
3

--------------------------------------------------------------------------------

 

“Regents’ Agreement” shall mean that certain Exclusive License Agreement for
Liposome Technology by and between "FLC and The Regents of the University of
California, made and effective as of 26 June 1990.


"Regents' Patent Rights" means all U.S. and foreign patents and patent
applications; any reissues, reexaminations, extensions, continuations, and
divisions, and continuations- in-part applications (to the extent that the
claims in the continuation-in-part application are adequately supported in
patent application serial no. 776,826); and any patents issuing thereon, based
on any subject matter claimed in or covered by the following:



 
(i)
U.S. Patent Application serial no. 220,388 entitled "Improved Method for Loading
Lipid-Like Vesicles with Drugs or Other Chemicals" tiled July 12, 1988 by Rolf
Mehlhorn and assigned to The Regents of the University of California, a
continuation application of U.S. Patent Application serial no. 776,826 filed
September 17, 1985, now abandoned; and




 
(ii)
U.S. Patent Application serial no. 547,382 entitled “Improved Method for Loading
Lipid-Like Vesicles with Drugs or Other Chemicals” filed July 3, 1990 by Rolf
Mehlhorn and assigned to The Regents of the University of California, a
continuation application of U.S. Patent Application serial no. 220,388 f led
duly 12, 1988.

 
"Regents' Sublicense" shall have the meaning set forth in Clause 2.1(2).
 
"Regulatory Application" shall mean any regulatory application or any other
application for Regulatory Approval for the Products, which IE Oncology or any
Affiliate or sublicensee of IE Oncology files in the Territory, including any
supplements or amendments thereto.
 
“Regulatory Approval" shall mean the final approval to market the Products in
any country of the Territory, including pricing and reimbursement approval and
any other approval which is required to launch the Products in the normal course
of business..
 
"Relevant Event" shall have the meaning set forth in Clause 9-3.
 
"RHA" shall mean all relevant government health authorities (or successor agency
thereof) in each country of the Territory whose approval is necessary to market
the Products in the relevant country of the Territory.
 
"Term" shall have the meaning set forth in Clause 9.1.
 
"Territory" shall mean all the countries of the world.
 
"TLC" shall mean The Liposome Company, Inc., a corporation formerly incorporated
under the laws of the State of Delaware, United States of America, and having
its registered office at One Research way, Princeton, dew Jersey, United States
of America.
 
"UBC Agreement" shall mean the University of British Columbia Research Project
Agreement dated May 8, 1984, as amended effective May 8,1985, May 8, 1986, May
8, 1988 and May 8, 1991, between The University of British Columbia and TLC,
which was assigned to Elan on December 28, 2001,
 
"United States Dollar", "Dollar", "$' and "US$" shall mean the lawful currency
for the time being of the United States of America,
 

 
4

--------------------------------------------------------------------------------

 

1.2
Interpretation. In this Agreement:




 
(i)
The singular includes the plural and vice versa, and the masculine includes the
feminine and vice versa and the neuter includes the masculine and the feminine.




 
(ii)
Any reference to a Clause or Schedule shall, unless otherwise specifically
provided, he to a Clause or Schedule of this Agreement.




 
(iii)
The headings of this Agreement are for ease of reference only and shall not
affect its construction or interpretation.

 
1.3
This Agreement is amended and restated as of the Amended Effective Date.

 
2
LICENSES

 
2.1
Elan hereby grants to IE Oncology for the Term:

 



 
(1)
a paid up, exclusive license to the Elan Intellectual Property, excluding the
Regents' Patent Rights, to develop, make, have made, import, use, offer for sale
and sell the Products in the Meld in the Territory, subject to any contractual
obligations that Elan may have and rights of third parties as of the Amended
Effective Date with respect to the Elan Third Party Agreements (the "Liposome
License"); and




 
(2)
subject to (i) a license granted to TLC in the Regents' Agreement; and (ii) the
terms, conditions and limitations of the Regents' Agreement, a non-exclusive
sublicense to the Regents' Patent Rights to make, have made, use, and sell the
Products in the Field in the Territory and a non-exclusive sublicense to
practice the Licensed Method, subject to any contractual obligations that Elan
may have and rights of third parties as of the Amended Effective Date with
respect to the Elan Third Party Agreements ("Regents' Sublicense")



(collectively, the Liposome License and Regents' Sublicense are referred to
herein as the "Elan License"),


Notwithstanding anything contained in this Agreement to the contrary and for the
avoidance of doubt, no license is granted to use or otherwise exploit the Elan
Intellectual Property outside of the Field.


2.2
Sublicensing by IE Oncology

 

 
(1)
Subject to the prior written consent of Elan, which shall not be unreasonably
withheld or delayed and any required third party consent under the Elan Third
Party Agreements, IE Oncology shall be entitled to grant sublicenses in respect
of the Elan License to, as applicable, develop, make or have made, import, use,
offer for sale and sell the Products in the Field in one or more countries of
the Territory.

 

 
(2)
Any sublicense granted hereunder shall be pursuant to a written agreement, which
agreement shall be subject to the written approval of Elan, such approval not to
be unreasonably withheld or delayed, on the same terms mutatis mutandis as the
tees of this Agreement insofar as they are applicable (``Sublicense Agreement"),
but excluding the tight to grant a further sublicense., other than 'to
Affiliates of a sublicensee.


 
5

--------------------------------------------------------------------------------

 


 
(3)
Elan shall have the right to enforce the tees of any Sublicense Agreement
relating to the intellectual property included in the Elan License and shall be
named a third party beneficiary thereunder; provided, however that Elan will not
be a party to, any Sublicense Agreements.




 
 (4)
All Sublicense Agreements and all rights and licenses granted thereunder shall
automatically terminate for the country or countries covered by the sublicense
if this Agreement terminates, howsoever terminated.

 

 
(5)
IE Oncology and Inex shall remain jointly and severally liable and responsible
for all acts and omissions of any sublicensee, as if they were acts and
omissions by IE Oncology and Inex.

 
2.3
The Parties intend that the Elan License shall be deemed to be "intellectual
property" as defined in Section 101(56) of the united States Bankruptcy Code, as
amended the "Code"), and that this Agreement shall be governed by Section 365(n)
of the Code in the event a bankruptcy or similar proceeding is commenced with
respect to .Elan and that IE Oncology may elect not to terminate this Agreement
in the event Elan or a bankruptcy trustee rejects this Agreement.

 
3
INTELLECTUAL PROPERTY

 
3.1
Ownership of Intellectual Property.




(1)
Elan owns and shall remain the owner of the Elan Intellectual Property.

 
3.2
Patent Prosecution and Maintenance.

 

 
(1)
Elan, at its sole discretion and expense, may:




 
(i)
secure the grant of any patent applications within the Elan Intellectual
Property;




 
(ii)
file and prosecute patent applications on patentable inventions and discoveries
relating to the same;

     

 
(iii)
defend all such applications against third party oppositions; and

     

 
(iv)
maintain in force any issued letters patent relating to the same.

 

 
(2)
IE Oncology shall, and shall cause its permitted sublicensces to, promptly
notify Elan of any Elan Improvements. IE Oncology shall, and shall cause its
permitted sublicensees to, fully cooperate with Elan, at Elan's expense, in
perfecting Elan's ownership and other proprietary rights in respect of any of
the Elan Improvements and shall execute and deliver to Elan any documents that
Elan may reasonably require with respect thereto.

 

 
(3)
Elan will use reasonable efforts to keep IE Oncology informed of the course of
any decision to abandon a pending or issued claim under the Elan Patents its any
country or country in the Territory in which such Elan Patents are currently
maintained.


 
6

--------------------------------------------------------------------------------

 

3.3
Third Party Agreements.

 

 
(1)
During the term of this Agreement Elan may, in its sole discretion, continue to
maintain or terminate, in whole or in part (including any rights or licenses
granted to Elan thereunder) the Regents' Agreement. Elan will keep IE Oncology
informed of any anticipated material change in status of the Regents' Agreement:
that, to Elan's knowledge, would result in the Regents' Agreement or any portion
thereof (including any license granted to Elan thereunder) being terminated.

 

 
(2)
If Elan decides, in its sole discretion, that it does not wish to continue to
maintain the Regents' Agreement (or any portion thereof), then, ninety (90) days
prior to voluntarily surrendering its rights under or terminating the Regents'
Agreement, Elan will advise IE Oncology in writing of such decision and, at
Elan's option, request that IE Oncology:




 
(i)
pursuant to a written agreement acceptable to both Elan and IE Oncology,
undertake to perform all of (or the relevant portion of) Man's obligations
thereunder on behalf of Elan, including payment of all amounts due under the
Regents' Agreement, in which case the Regents' Agreement shall continue in full
force and effect;

 
(ii)
pursuant to a written agreement acceptable to Elan, IE Oncology and The Regents
of the University of California, take assignment of, or designate a nominee for
the assignment of, the Regents' Agreement, subject to the consent of IE
Oncology, The Regents of the University of California and any other required
consent and upon such terms and conditions as Elan, IE Oncology (or its nominee)
and The Regents of the University of California may agree; or

 
(iii)
negotiate in good faith with The Regents of the University of California to
obtain a license, at IE Oncology's sole cost and expense, to the Regents' Patent
Rights in the Field and Elan shall reasonably assist and cooperate with IE
Oncology in obtaining such a license from The Regents of the University of
California.

 

 
(3)
IE Oncology and Inex shall jointly and severally indemnify, defend and hold Elan
and its Affiliates harmless against any and all actions, claims and proceedings
(whether successful or otherwise), losses, responsibilities, damages;
liabilities, injuries, costs and expenses, including reasonable attorneys' fees,
arising out of the performance or breach of the obligations undertaken by IE
Oncology pursuant to Clause 3.3(2)(1) and/or pursuant to an assignment of the
Regents' Agreement to IE Oncology or its nominee pursuant to 3.3(2)(ii).

 
For the avoidance of doubt, Elan shall have no further responsibility under this
Section 3.3 if, pursuant to Elan's election under Clause 3.3(2), IE Oncology (1)
refuses to undertake Elan's obligations under the Regents' Agreement pursuant to
Clause 3.3(2)(1) above; (ii) refuses to take assignment of, or designate a
nominee for the assignment of, the Regents' Agreement pursuant to Clause
3.3(2)(1i); or (iii) is unable to negotiate a license with The Regents of the
University of California under Section 3.3(2)(iii) above. Thereafter, the
obligations of Elan under this Section 3.3 shall be deemed null and void and
this Section 3.3 shall be of no further force and effect on the parties hereto.
 

 
7

--------------------------------------------------------------------------------

 

3.4
Enforcement,

 

 
(1)
IE Oncology shall. promptly notify Elan In writing of any actual or alleged
unauthorized use of the Elan Intellectual Property in the Field in the Territory
by a third party of which it becomes aware and shall provide Elan with any
available: evidence of such unauthorized use.

 

 
(2)
Elan shall have the right in its discretion, but not the obligation, to enforce
for Elan's own benefit (including by agreement or by litigation) Elan's
intellectual property rights under the Elan Intellectual Property. IE Oncology
and Inex shall reasonably cooperate with Elan to enforce such rights, provided
that IE Oncology and Inex shall be reimbursed for reasonable out-of-pocket
expenses incurred in providing such cooperation. Elan shall advise IE Oncology
and Inex of any such suit or proceedings that it may commence.

 

 
(3)
Should Elan decide not to enforce its rights under the Elan Intellectual
Property against such unauthorized use in the Field, within a reasonable period,
but in any event within 20 days after receiving written notice of such actual or
alleged unauthorized use, IE Oncology may initiate such proceedings in IE
Oncology's name, at IE Oncology's sole cost and expense and for IE Oncology's
sole benefit. Elan will lend its name to such action on IE Oncology's behalf as
necessary, unless Elan believes in good faith that such an action may be
illegal, without merit or harmful to Elan's business strategy. IE Oncology shall
advise Elan of any such suit or proceedings commenced by IE Oncology.

 

 
(4)
The Party bearing the cost of such action or proceeding shall be entitled to
retain all proceeds of such action or proceeding, after reimbursement to the
other Parties hereto of any reasonable out-of-pocket expenses (including
reasonable attorneys' fees) that are incurred as a result of such other Party's
participation in such action or proceeding.

 
3.5
Defense.

 

 
(1)
Each of IE Oncology and Elan shall promptly notify the other in writing of any
claim or proceedings made against IE Oncology or Elate, as the case may be,
alleging infringement or other unauthorized use of the proprietary rights of a
third party arising from the exploitation of the Elan Intellectual Property,
including the manufacture, importation, use, offer for sale, sale or other
commercialization of the Products.

 

 
(2)
Subject to Clause 8.6, Elan shall have the right, but not the obligation, to
take over the conduct and control of any Infringement Claim brought against Elan
(."Step-In Right"); provided, however, that IE Oncology's and Inex's respective
indemnify obligations under Clause 8.4 shall continue.

 
4
MANUFACTURING/EXPLOITATION

 
4.1
IE Oncology will be solely responsible for the development, manufacture,
storage, handling, packaging, promotion, distribution., marketing and sale of
the Products in each country of the Territory and for ensuring that all such
activities are in strict compliance with all the legal and regulatory
requirements of each country in the Territory (including, for the avoidance of
doubt, all legal and regulatory requirements relating to patent marking).

 
4.2
All advertising, promotional materials and marketing and any costs and/or
expenses associated therewith in respect of the Products shall be the sole
responsibility of IE Oncology.

 

 
8

--------------------------------------------------------------------------------

 

4.3
IE Oncology shall research, develop, make, have made, import, export, use, offer
for sale and sell the Products in accordance with all statutes, regulations and
requirements of the FDA and other RDAs, including without limitations, cGMP,
cGLP, cGMP regulations.

 
4.4
For the avoidance of doubt, Elan shall have no responsibility of any nature
whatsoever to carry out any work or activity of the kind described in this
Clause 4 or any other work or activity whatsoever, otherwise than as expressly
agreed in this Agreement.

 
5
REGULATORY APPROVALS

 
5.1
For the avoidance of doubt, IE Oncology shall have full responsibility for its
dealings with the FDA and other RHAs relating to the Products and Elan shall
have no responsibility of any nature relating thereto; provided, however, that
IE Oncology shall promptly advise Elan of any notices or other communications
relating to the safety of any Products.

 
5.2
Any and all Regulatory Applications filed by IE Oncology or its permitted
sublicensees for the products shall be the property of IE Oncology.

 
For the avoidance of doubt, the costs and expenses in relation to any filings
and/or proceedings made by IE Oncology to a Governmental Authority and the FLEA
and other RHAs, including post approval studies required by such authorities in
respect of the Products, and the maintenance of any approval relating thereto
including Regulatory Approvals, shall be paid by IE Oncology.
 
6
INSURANCE

 
During the tern) of this Agreement and for a period of five years thereafter, IE
Oncology shall maintain and shall cause its permitted sublicensees to maintain
adequate comprehensive general liability insurance, including product liability
insurance, on the Products.
 
7
FINANCIAL PROVISIONS



7. 1
Original License Fee. Elan confirms that at the Original Effective Date IE
Oncology paid, in cash, to Elan Corp and certain of its Affiliates, a
non-refundable license fee (the "Original License Fee"). The Parties confirm
that the Original License Fee was not, and is not subject to future performance
obligations of Elan to IE Oncology or Inex, and that other than the Original
License Fee, which has been paid, no other fee, royalty or payment is payable by
IE Oncology or any affiliate of IE Oncology to Elan or any Affiliate in respect
of this Agreement.

 
7.2
Third Party Fees. IE Oncology and Inex shall be jointly and severally liable and
responsible for royalties, milestones, or other payments, if any arising under
the Elan Third Party Agreements from and after the Amended Effective Date as a
result of the grant of rights under the Elan License hereunder and/or from the
exercise of any of the rights granted under the Elan License, including without
limitation, the process of the commercialization or other exploitation of
Products.

 
8
REPRESENTATIONS AND WARRANTIES

 
8.1
Elan represents and warrants to IE Oncology and Inex, as of the Amended
Effective Date, as follows:




 
(1)
with respect to the E1an Intellectual Property as it relates to the Products:

 

 
9

--------------------------------------------------------------------------------

 



 
(i)
Elan has the right to grant the Liposome License;

 

 
(ii)
there are no agreements between Elan and any third party that conflict with the
Liposome License;

 

 
(iii)
the patents and patent applications included in the Elan patents are free and
clear of encumbrances and liens; and

 

 
(iv)
Elan has not received written notice of any third party claims or proceedings of
infringement of such third party's intellectual property rights in connection
with the Elan Intellectual Property in relation to the Field.

 

 
(2)
With respect to the Regents' Patent Rights as it relates to the products:

 

 
(i)
the Regents' Agreement is in good standing and in full force and effect;

 

 
(ii)
Elan has not granted any sublicenses to any third party under the Regents Patent
Rights that conflict with the Regents' Sublicense; and

 

 
(iii)
Elan has not received written notice of any third party claims or proceedings of
infringement of such third party's intellectual property rights in connection
with the Regents' Agreement in relation to the Field.

 
8.2
IE Oncology represents and warrants to Elan as of the Amended Effective Date, as
follows:

 

 
(1)
IE Oncology has the right to enter into this Agreement; and

 

 
(2)
there are no agreements between IE Oncology and any third party that conflict
with this Agreement,

 
8.3
Inex represents and warrants to Elan as of the Amended Effective date, as
follows:

 

 
(1)
Inex has the right to enter into this Agreement; and

 

 
(2)
there are no agreements between Inex and any third party that conflict with this
Agreement.

 
8.4
IE Oncology and Inex shall jointly and severally indemnify, defend and hold Elan
and its Affiliates harmless against any and all actions, claims and proceedings
(whether successful or otherwise), losses, responsibilities, damages,
liabilities, injuries, costs and expenses, including reasonable attorneys' fees,
arising out of:

 

 
(1)
the research, testing, manufacture, transport, packaging, storage, handling,
distribution, marketing, advertising, promotion or sale of the products by IE
Oncology, or any of its Affiliates or sublicensees on behalf of IE Oncology;

 

 
(2)
any claims or proceedings made or brought against Elan on behalf of any persons
seeking damages for personal injury (including death) and/or for costs of
medical treatment, which claims relate in any way to the Products;

 

 
(3)
any Infringement Claim;

 

 
(4)
any Elan Third Party Agreement in connection with Clause 3.3; and

 

 
(5)
any acts or omissions of any sublicensees.

 
8.5
In fulfilling its indemnification obligations hereunder, IE Oncology and Inex
shall (i) reasonably and regularly consult with Elan in relation to the progress
and status of any action, claim or proceedings; and (ii) not make any
statements, enter into any settlement agreement or consent to any judgment in
respect of any actions, claims and/or proceedings, without Man's prior written
consent, which consent shall not be unreasonably withheld or delayed.

 

 
10

--------------------------------------------------------------------------------

 

8.6
In seeking an indemnity from IE Oncology or :Inex hereunder and/or in exercising
its Step-In Right under Clause 3_S(2), Elan shall:

 

 
(1)
fully and promptly notify IE Oncology of any claim or proceeding, or threatened
claim or proceeding of which it becomes aware;

 

 
(2)
subject to Clause 3.4{2}, 3.5(2) and Clause 8.5, permit IE Oncology or Inex to
control the conduct of such claim or proceeding;

 

 
(3)
reasonably co-operate in the investigation and defense of such claim or
proceeding, at the reasonable cost and expense of IE Oncology and/or Inex, as
the case may be;

 

 
(4)
not acknowledge to the third party or to any other person the validity of any
claims of such third party; and

 

 
(5)
not compromise or otherwise settle any claim or proceeding without the written
consent of IE Oncology, which consent will not be unreasonably withheld or
delayed;

 
provided, however, that in any event, IE Oncology's and Inex's indemnity
obligations under Clause 8.4 shall continue to remain in full force and effect.
 
8.7
EXCEPT AS SET FORTH IN THIS CLAUSE 8, ELAN IS GRANTING THE ELAN LICENSE
HEREUNDER ON AN "AS IS" BASIS WITHOUT REPRESENTATION OR WARRANTY WHETHER EXPRESS
OR IMPLIED FROM ELAN OR ANY OF ITS AFFILIATES INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR. PURPOSE, OR INFRINGEMENT OF THIRD
PARTY RIGHTS, AND ALL SUCH WARRANTIES ARE EXPRESSLY DISCLAIMED.

 
NOTWITHSTANDING AGREEMENT, NO PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL
RE LIABLE TO THE OTHER PARTIES BY REASON OF ANY REPRESENTATION O WARRANTY,
CONDITION Off. OTHER TERM ANY DUTY OF COMMON LAW, OR UNDER THE EXPRESS TERMS OF
THIS AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL INCIDENTAL Off. PUNITIVE LOSS OR
DAMAGE (WHETHER FOR LOSS OF CURRENT O: FUTURE PROFITS, LOSS OF ENTERPRISE VALUE
OR OTHERWISE) AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE RESPECTIVE
PARTIES, THEIR EMPLOYEES OR AGENTS OR OTHERWISE.
 
9
TERM AND TERMINATION

 
9.1
This Agreement supercedes and replaces the Original License and the terms hereof
are deemed-to have come into force can the Amended Effective Date and, subject
to the rights of termination outlined in this Clause 9 and the provisions of
applicable laws, will expire on a country-by-country basis in any country, upon
the expiration of the life of the last to expire patent included in the Elan
License in that country (the "Term").

 
9.2
If either Party commits a Relevant Event (as defined below), the other Party
shall have, in addition to all other legal and equitable rights and remedies
hereunder, the right to terminate this Agreement.

 

 
11

--------------------------------------------------------------------------------

 

9.3
For the purpose of this Clause 9, a "Relevant Event" is committed by a Party:

 

 
(1)
if such Party commits a material breach of any of the provisions of
this Agreement, and fails to cure the same within 60 days after receipt of a
written notice from the other Party hereto giving full particulars of the breach
and requiring it to be remedied; provided, that i f the breaching Party has
proposed a course of action to cure the breach and is acting in good faith to
cure same but has not cured the breach by the 60th day, such period shall be
extended by such period as is reasonably necessary to permit the breach to be
cured, provided that such period shall not be extended by more than 90 days,
unless otherwise agreed in. writing by the Parties;

 

 
(2)
upon ten (10) days prior written notice, if such Party goes into liquidation
under the laws of any applicable jurisdiction (except for the purposes of
amalgamation or reconstruction and in such manner that the company resulting
therefrom effectively agrees to be bound by or assume the obligations imposed on
that other Party under this Agreement);

 

 
(3)
upon ten (10) days written notice, if a receiver, administrator, examiner,
trustee or similar officer is appointed over all or substantially all of assets
of the other Party under the laws of any applicable jurisdiction; and/or

 

 
(4)
Upon ten (10) days written notice, if any proceedings are filed or commenced by
that other party under bankruptcy,` insolvency or debtor relief laws or anything
analogous to any of the foregoing under the laws of any applicable jurisdiction
occurs in relation to the other party,

 
9.4
In addition to rights of termination provided elsewhere in this Agreement, Elan
will be entitled forthwith to terminate this Agreement immediately upon written
notice to IE Oncology if IE Oncology, Inex indirectly, contests or otherwise
disputes the ownership, scope, or validity of any of the Elan Intellectual
Property, or supports any such attack by a third party.

 
10
CONSEQUENCES OF TERMINATION

 
10.1
Upon exercise of those rights of termination specified in Clause 9 or elsewhere
in this Agreement, this Agreement shall, subject to the provisions of the
Agreement which survive the termination of the Agreement automatically terminate
forthwith and be of no further legal. force or effect:

 
10.2
Consequences of Expiration or Earlier Termination.




 
(1)
The following shall be the consequences of expiration or earlier termination of
this Agreement howsoever terminated:


 
(i)
any sums that were due from IE Oncology to Elan howsoever prior to the
termination or expiry hereof shall be paid in full within 30 days of termination
of this Agreement;




 
(ii)
all confidentiality provisions set out herein shall remain in full force and
effect;




 
(iii)
all representations, warranties and indemnities shall remain in full force and
effect; and


 
12

--------------------------------------------------------------------------------

 
 

 
(iv)
subject to Clause 10.2(2) and Clause 10.2 (3) below, all rights and licenses
granted to IE Oncology under this Agreement and/or by IE Oncology under any and
all Sublicense Agreements shall cease for the Territory ar for such particular
country or countries in the Territory, as the case may be, and neither IE
Oncology nor any sublicensee may thereafter use: (a) the Elan Intellectual
Property; and/or (b) the Regents' Patent Rights, in any country or countries of
the Territory.




 
(2)
In the event this Agreement is terminated by Elan for a default of IE Oncology
and/or Inex (other than a termination by Elan for default by IE Oncology and/or
Inex under Clauses 9.3(2), 9.3(3) and 9.3(4) above) hereunder, upon the written
request of IE Oncology, Elan will negotiate with a sublicensee (other than Inex)
for the survival of such sublicensee's rights under the Elan License granted to
it by IE Oncology pursuant to a Sublicense Agreement upon terms and conditions
no more onerous or restrictive than as set forth, at Elan's option, in this
Agreement and/or the relevant Sublicense agreement for such sublicensee and upon
such other terms and conditions as Elan and such sublicensee may otherwise
agree.

 

 
(3)
In the event this Agreement is terminated by Elan for a default of JE Oncology
and/or Inex under Clauses 9.3(2), 9.3(3) and 9.3(4), upon the written request of
JE Oncology, Elan will offer to each sublicensee (other than Inex) a license to
the Elan Intellectual Property and Regents" Patent Rights to the extent (i}
granted to IE Oncology hereunder; or (ii) previously granted to such sublicensee
under the relevant Sublicense Agreement, upon terms and conditions no more
onerous nor restrictive than as set forth, at Elan's option, in this Agreement
and/or the relevant Sublicense Agreement and upon such other terms and
conditions as Elan and such sublicensee may otherwise agree.

 
11
CONFIDENTIAL INFORMATION

 
11.1
Confidential Information.

 

 
(1)
The Parties agree that it will be necessary, from time to time, to disclose to
each other confidential and proprietary information, including without
limitation, inventions, works of authorship, trade secrets, specifications,
designs, data, know how and other proprietary information relating to the Field,
the Products, processes, services and business of the disclosing Party.

 
The foregoing shall be referred to collectively as "Confidential Information".
 

 
(2)
Any Confidential Information disclosed by the disclosing Party shall be used by
the receiving Party exclusively for the purposes of fulfilling the receiving
Party's obligations under this Agreement and for no other purpose.

 

 
(3)
Save as otherwise specifically provided herein, and subject to Clause 11.2 and
Clause 11.3, each forty shall disclose Confidential Information of the other
Party only to those employees, representatives and agents requiring knowledge
thereof in connection with fulfilling the Party's obligations under this
Agreement.

 
Each Party further agrees to inform all such employees, representatives and
agents of the terms and provisions of the confidentiality obligations of such
Party under this Agreement and its duties hereunder and to obtain such
employees’ representatives" and agents' written agreement to abide by such
confidentiality obligations as a condition of receiving Confidential
Information. Each Party shall exercise the same standard of care as it would
itself exercise in relation to its own confidential information (but in no event
less than a reasonable standard of care) to protect and preserve the proprietary
and confidential nature of the Confidential Information disclosed to it by the
other Party.
 

 
13

--------------------------------------------------------------------------------

 

Upon termination or expiration of this Agreement, each Party shah promptly, upon
request of the other Party, return all documents and any copies thereof
containing Confidential Information belonging to, or disclosed by, such other
Party, save that it may retain one copy of the same solely for the purposes of
ensuring compliance with this Clause 11.
 

 
(4)
Any breach of this Clause I 1 by any person informed by one of the Parties is
considered a breach by the Party itself.

 

 
(5)
Confidential Information shall not to include:




 
(i)
information in the public domain;

 

 
(ii)
information made public through no breach of this Agreement;

 

 
(iii)
information which is independently developed by a Party, as evidenced by such
Party's records, without the use or assistance of the other Party's Confidential
Information; and

 

 
(iv)
information that becomes available to a receiving Party on a non- confidential
basis, whether directly or indirectly, from a third party, which third party did
not acquire such information on a confidential basis or otherwise from the
disclosing Party hereto.

 

 
(6)
The provisions relating to confidentiality in this Clause 11 shall remain in
effect during the term of this ,Agreement, and for a period of 10 years
following the expiration or earlier termination of this Agreement.

 

 
(7)
The Parties agree that the obligations of this Clause 1I are necessary and
reasonable in order to protect the Parties' respective businesses, and each
Party agrees that monetary damages may be inadequate to compensate a Party for
any breach by the other Party of its covenants and agreements set forth herein.
The Parties agree that any such violation or threatened violation may cause
reparable injury to a Party and that, in addition to any other remedies that may
be available, in law and equity or otherwise, each Party shall be entitled to
seek injunctive relief against the threatened breach of the provisions of this
Clause 11, or a continuation of any such breach by the other Party, specific
performance and other equitable relief to redress such breach together with
damages and reasonable counsel fees and expenses to enforce its rights
hereunder.

 
11.2
Required Disclosures




 
(1)
The receiving party will be entitled to disclose Confidential Information which
the receiving Party is required to disclose pursuant to 




 
(i)
a valid order of a court or other governmental body; or

 

 
(ii)
any other requirement of law;


 
14

--------------------------------------------------------------------------------

 

provided that if the receiving party becomes legally required to disclose any
Confidential Information hereunder, the receiving Party shall give the
disclosing Party prompt notice of such fact to enable the disclosing Party to
seek a protective order or other appropriate remedy concerning any such
disclosure.
 
The receiving Party shall fully cooperate with the disclosing Party in
connection with the disclosing Party's efforts to obtain any such order or other
remedy.
 
If any such order or other remedy does not fully preclude disclosure, the
receiving, Party shall make such disclosure only to the extent that such
disclosure is legally required.
 
11.3
Announcements

 

 
(1)
Subject to Clause 11.2, no announcement or public statement concerning the
existence, subject matter or any term of this Agreement shall be made by or on
behalf of a Party hereto without the prior written approval of the other Party.

 

 
(2)
The terms of any such announcement shall be agreed in good faith by the Parties.

 

 
(3)
Each of the Parties shall be entitled to provide a copy of this Agreement (and
any subsequent amendments hereto) to a potential third party purchaser, assignee
or licensee in connection with a potential purchase or a potential assignment or
grant of license permitted to be made under this Agreement; provided that the
relevant purchaser, assignee or licensee has entered into a customary
confidentiality agreement.

 
12 CUSTOMER COMPLAINTS AND PRODUCT RECALL
 
12.1
IE Oncology shall establish a procedure for formal adverse event handling and
reporting.

 
IE Oncology and Inex shall each be jointly and severally responsible for
furnishing post marketing reports to the applicable RHAs and other relevant
governmental agencies and, at Alan's request, shall copy Elan on all such
communications with the RHAs and other relevant regulatory agencies,
 
12.2
In the event of any recall of the Products, as suggested or requested by any
governmental agency, IE Oncology or Inex shall perform the recall of the
Products in the Territory and in all events the recall costs shall be borne by
IE Oncology or Inex, as the case may be.

 
13
GENERAL PROVISIONS

 
13.1
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to its
conflict of laws principles.


13.2
Impossibility of Performance; Force Majeure. Neither Party to this Agreement
shall be liable for failure or delay in the performance of any of its
obligations hereunder if such failure or delay results from Force Majeure, but
any such failure or delay shall be remedied by such Party as soon as
practicable; provided, however, that, no Party shall be excused for a failure or
delay in the performance of any of its payment obligations hereunder, even if
such failure or delay results from Force Majeure.

 

 
15

--------------------------------------------------------------------------------

 


13.3
Assignment.  This Agreement may not be assigned by any Party hereto without the
prior written consent of the other Parties hereto, save that a Party:

 

 
(1)
may assign this Agreement in whole or in part and delegate its duties hereunder
to its Affiliate or Affiliates without such consent; provided, however, that the
assignor will remain liable and responsible for and subject to the terms and
conditions of this Agreement; and

 

 
(2)
may assign its rights and obligations to a successor (whether by merger,
consolidation, reorganization or other similar event) or purchaser of all or,
substantially all of its assets relating to such Party's technology related to
this Agreement, provided that such successor or purchaser has agreed in writing
to assume all of such Party's rights and obligations hereunder and a copy of
such assumption is provided to the other Parties.

 
13.4
Notices.

 

 
(1)
Any notice to be given under this Agreement shall be sent in writing in English
by registered or recorded delivery post or reputable overnight courier or
telefaxed to the following addresses:

 
If to IE Oncology at:
 
Financial Services Centre
Bishop's Court Hill
St. Michael, Barbados
Attention: Secretary
Telephone: 246-431-2700
Fax: 246-436-1275


with a copy to Inex at the address set forth below.
 
if to Inex at:
 
100-8900 Glenlyon Parkway
Burnaby, Biitish Columbia
Canada V5J 5J8
Attn: President and CEO
Telephone 604-419-3200
Fax: 604-419-3202


If to Elan at:
c/o Elan International Services, Ltd.,
102 St. James Court,
Flatts, Smiths FL04,
Bermuda
Attention: President
Telephone: 441-292-9169
Fax. 441-292-2224


or to such other addresses) and telefax numbers as may from time to time be
notified by either Party to the other hereunder in the manner set forth in
Clause (2) below.



 
16

--------------------------------------------------------------------------------

 


 
(2)
Any notice sent by mail shall be deemed to have been delivered within 7 working
days after dispatch or delivery to the relevant courier and any notice sent by
telefax shall be deemed to have been delivered upon confirmation of receipt.
Notice of change of address shall be effective upon receipt. Notices by telefax
shall also be seat by another method permitted hereunder.

 
13.5
Waiver. No waiver of any right under this Agreement shall be deemed effective
unless contained in a written document signed by the Party charged with such
waiver, and no waiver of any breach or failure to perform shall be deemed to be
a waiver of any other breach or failure to perform or of any other right arising
under this Agreement.

 
13.6
Severability. If any provision in this Agreement is deemed to be invalid,
illegal, void or unenforceable under any law that is applicable hereto:

 

 
(1)
such provision will be deemed amended to conform to applicable laws so as to be
valid and enforceable; or

 

 
(2)
if it cannot be so amended without materially altering the intention of the
Parties, it will be deleted and the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be impaired or affected in any
way.

 
13.7
Further Assurances. At the request of any of the Parties, the other Party or
Parties shall (and shall use reasonable efforts to procure that any other
necessary parties shall) execute and perform all such documents, acts and things
as may reasonably be required subsequent to the signing of this Agreement for
assuring to or vesting in the requesting Party the frill benefit of the terms
hereof.

 
13.8
Successors. This Agreement shall he binding upon and enure to the benefit of the
Parties hereto, their successors and permitted assigns.

 
l3.9
No Effect on Other Agreements/Conflict. No provision of this Agreement shall be
construed so as to negate, modify or affect in any way the provisions of any
other i agreement between the Parties unless specifically referred to, and
solely to the extent provided herein.

 
13.10
Amendments. No amendment, modification or addition hereto shall be effective or
binding on any Party unless set forth in writing and executed by a duly
authorized representative of each Party.

 
13.11
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute this Agreement.

 

13.12
Good Faith.  Each Party undertakes to act reasonably in giving effect to the
provisions of this Agreement.

 
13.13
No Reliance. Each Party hereby acknowledges that in entering into this Agreement
it has not relied on any representation or warranty save as expressly set out
herein or in any document referred to herein.

 

 
17

--------------------------------------------------------------------------------

 

13.14
Relationship of the Parties.

 

 
(1)
Nothing contained in this Agreement is intended or is to be construed to
constitute Elan and IE Oncology as partners or joint venturers or Elan as an
employee of IE Oncology, or IE Oncology as an employee of Elan.

 

 
(2)
Neither Party hereto shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract, agreement or undertaking with any
third

 
13.15
Whole Agreement. This Agreement (including the Schedules attached hereto) sets
forth all of the agreements and understandings between the Parties with respect
to the subject matter hereof, and supersedes and terminates all prior agreements
and understandings between the Parties with respect to the Products in the
Field. There are no agreements or understandings with respect to the subject
matter hereof, either oral or written, between the Parties other than as set
forth in this Agreement; provided, however, that nothing contained in this
Agreement shall supercede, terminate or negate any provision of the Termination
Agreement among the Original Parties of even date hereof.

 


 


 
The Remainder of This Page is Intentionally Left Blank
 
Signature Page to Follow

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement was executed by the parties as of the day and
year first above written.






SIGNED


By:  _________________________
for and on behalf of
Elan Pharmaceuticals, Inc.
successor to The Liposome Company, Inc.




SIGNED


By:  _________________________
for and on behalf of
IE Oncology Company Limited




SIGNED


By:  _________________________
for and on behalf of
Inex Pharmaceuticals Corporation






ACKNOWLEDGED AND AGREED TO BY:


By:  _________________________
for and on behalf of
Elan Pharma International Limited




By:  _________________________
for and on behalf of
Elan Corporation, plc




By:  _________________________
for and on behalf of
Inex International Holdings, Ltd.




 
19

--------------------------------------------------------------------------------

 











